      Casebelow
The order  19-00002-SMT
                 is herebyDoc 47 Filed 03/01/19
                           signed.                Entered 03/01/19 11:39:09   Desc Main
                                   Document    Page 1 of 2
     Signed: February 28 2019




                                              _____________________________
                                              S. Martin Teel, Jr.
                                              United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

       In re                              )
                                          )
       VINCENT LARRY PHILLIPS,            )       Case No. 19-00002
                                          )       (Chapter 13)
                         Debtor.          )       Not for publication in
                                          )       West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER DENYING
                   DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

            The debtor filed a Motion to Extend Automatic Stay (Dkt. No.

       46) on February 21, 2019, wherein the debtor sought to extend the

       automatic stay pursuant to 11 U.S.C. § 362(c)(3).            Under

       § 362(c)(3) the automatic stay will terminate 30 days after a

       case is filed where the debtor had a pending case dismissed

       within one year prior to filing the later case.            The court may

       extend the automatic stay, but to do so, § 362(c)(3)(B) requires

       that notice and a hearing be “completed before the expiration of

       the 30-day period.”

            The debtor had one pending case that was dismissed within a

       year of filing this bankruptcy case, Case No. 18-00618, which was

       dismissed on November 16, 2018.         The petition commencing this

       case was filed on January 3, 2019, and the 30-day period expired,
Case 19-00002-SMT                                                                                    Doc 47   Filed 03/01/19 Entered 03/01/19 11:39:09    Desc Main
                                                                                                              Document Page 2 of 2


at the latest, on February 4, 2019 (assuming that Fed. R. Bankr.

P. 9006(a)(1)(C) applied without deciding that issue).                                                                                                   The

Motion was filed on February 21, 2019, after the 30-day period

had expired.                                                                        The court no longer has authority to extend the

automatic stay under § 362(c)(3).                                                                                           It is thus

                              ORDERED that the debtor’s Motion to Extend Automatic Stay

(Dkt. No. 46) under § 362(c)(3) is DENIED.                                                                                             It is further

                              ORDERED that the Clerk shall give notice to creditors as

follows: “Notice is given that the automatic stay of 11 U.S.C.

§ 362(a) has expired in this case pursuant to 11 U.S.C.

§ 362(c)(3), but that does not bar the binding effect a confirmed

plan would have if a plan were to be confirmed.”

                                                                                                                               [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of orders.




R:\Common\TeelSM\KLP\Extend Automatic Stay\Decision - Denying Motion to Extend Stay - Phillips.wpd
                                                                                                                        2
